DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4, 8, 10, 13-15 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2018/0015663) in view of Prasad et al. (U.S. Pat. No. 11,104,065).
Regarding claim 1, Zhao teaches an apparatus to produce a three-dimensional object, the apparatus comprising:
a controller (110);
a first printhead (106); 
a second printhead (paragraph [0049] states that “it is to be understood that multiple printheads may be used.”); and
an ultraviolet light emitting diode (108) energy source to emit electromagnetic energy;
wherein the controller is to:
cause the first printhead to deposit a liquid which absorbs ultraviolet radiation emitted by the ultraviolet light emitting diode energy source onto a layer of particulate material ([0025]-[0027], [0046]-[0069]; FIGS. 1, 6a-6f); 
cause the ultraviolet light emitting diode energy source to irradiate and preheat at least a portion of the layer of particulate material, after the liquid has been deposited onto the layer of particulate material ([0025]-[0027], [0046]-[0069]; FIGS. 1, 6a-6f); and 
cause the second printhead to deposit a detailing agent ([0025]-[0027], [0046]-[0069]; FIGS. 1, 6a-6f).
Examiner notes that paragraph [0025] of Zhao teaches a plurality of printheads and a plurality of UV radiation sources as follows:

    PNG
    media_image1.png
    324
    339
    media_image1.png
    Greyscale


Zhao does not teach that second printhead deposit colorant according to a desired coloring of the object (any color may be desired). Prasad teaches three-dimensional printing with a detailing agent that can include one or more colorants to modify the appearance of the exterior surfaces of the final part (such as black colored pigment expressly set forth, column 2, line 45 – column 3, line 5. It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the three-dimensional printer of Zhao with colorants in order to improve the coloration of part surfaces.
Regarding claim 4, Zhao in view of Prasad teaches wherein the printhead is a first printhead, and the liquid is a first liquid, the apparatus further comprising a second printhead, wherein the controller is to: cause the second printhead to deposit a second liquid which absorbs ultraviolet radiation emitted by the ultraviolet light emitting diode energy source onto the layer of particulate material, after the first printhead deposits the first liquid (Prasad teaches the colorant in the detailing agent can comprise dyes which absorb UV light (column 12, lines 16-29)).
Regarding claim 8, Zhao teaches wherein the ultraviolet light emitting diode energy source is a first ultraviolet light emitting diode energy source, the apparatus comprising: a second ultraviolet light emitting diode energy source; wherein the controller is to cause the second ultraviolet light emitting diode energy source to irradiate at least a portion of the layer of particulate material, before the second printhead deposits the second liquid (LEDs plural, [0025]-[0027], [0046]-[0069]; FIGS. 1, 6a-6f).
Regarding claim 10, Zhao teaches a method of producing a three-dimensional object, the method comprising:
forming a layer of particulate material ([0025]-[0027], [0046]-[0069]; FIGS. 1, 6a-6f);
depositing a liquid which absorbs ultraviolet radiation onto the layer of particulate material ([0025]-[0027], [0046]-[0069]; FIGS. 1, 6a-6f); 
after the liquid has been deposited onto the layer of particulate material, heating the liquid using an ultraviolet light emitting diode energy source to cause a portion of the particulate material to solidify ([0025]-[0027], [0046]-[0069]; FIGS. 1, 6a-6f); and
Zhao does not teach printing colorant of the desired coloring on the heated liquid and particulate layer. Prasad teaches three-dimensional printing with a detailing agent that can include one or more colorants to modify the appearance of the exterior surfaces of the final part (such as black colored pigment expressly set forth, column 2, line 45 – column 3, line 5. It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the three-dimensional printer of Zhao with colorants in order to improve the coloration of part surfaces.
Regarding claim 13, Zhao in view of Prasad teaches wherein the colorant comprises a second liquid, wherein the second liquid absorbs ultraviolet radiation (Prasad teaches the colorant in the detailing agent can comprise dyes which absorb UV light (column 12, lines 16-29)).
Regarding claim 14, Zhao teaches further comprising heating the first liquid, colorant and particulate material using a second ultraviolet light emitting diode energy source to fuse the particulate material into a portion of the object having the desired coloring (plurality of diodes in, for example, paragraph [0025]; [0026]-[0027], [0046]-[0069]; FIGS. 1, 6a-6f).
Regarding claim 15, Zhao teaches a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor, to:
form a layer of particulate material ([0025]-[0027], [0046]-[0069]; FIGS. 1, 6a-6f);
deposit a liquid which absorbs ultraviolet radiation onto the layer of particulate material to form a surface to receive a desired coloring (any color may be desired) [0025]-[0027], [0046]-[0069]; FIGS. 1, 6a-6f); 
after the liquid has been deposited onto the layer of particulate material: heat the liquid using an ultraviolet light emitting diode (108) energy source, thereby to heat the liquid and cause a portion of the particulate material to solidify ([0025]-[0027], [0046]-[0069]; FIGS. 1, 6a-6f).
Zhao does not teach printing colorant of the desired coloring on the heated liquid and particulate layer. Prasad teaches three-dimensional printing with a detailing agent that can include one or more colorants to modify the appearance of the exterior surfaces of the final part (such as black colored pigment expressly set forth, column 2, line 45 – column 3, line 5. It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the three-dimensional printer of Zhao with colorants in order to improve the coloration of part surfaces.
Regarding claims 19-21, as noted above, paragraph [0025] of Zhao teaches a plurality of printheads and a plurality of UV radiation sources. Specifically, Paragraph [0025] of Zhao states a radiation source 108 includes UV light, and that the radiation source 108 may be attached to a movable carriage that also holds the printheads 106. Additionally, paragraph [0025] states that radiation source may be applied in a variety of ways, such as preheating (e.g., visible curing lamp or lasers) and fusing (UV light). Paragraph [0049] states that “it is to be understood that multiple printheads may be used.”.
Zhao does not expressly teach a second radiation source. However, Figure 3 and column 14, lines 11-46 of Prasad teach first and second radiation sources 360a and 360b that may be carried on a carriage with fluid jet pens 335, 336, wherein these first and second fluid jet pens can be configured respectively configured to print fusing agent and detailing agent (i.e., a plurality of printheads). Column 14, line 50 – column 15, line 26 further teaches that the fusing lamps 360a and 360b are typically different types of energy sources, and that these fusing radiation sources or lamps can include infrared lamps and halogen lamps, for example. Column 15, lines 2-6 also teaches that an overhead heating source 386 (heating lamps) may be used to heat the material to a printing temperature. It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the three-dimensional printer of Zhao with a plurality of radiation sources in order to preheat and thermally activate the printed materials to suitable printing temperatures and fusing temperatures as desired by Prasad.
Regarding claims 20 and 21, paragraph [0038] of Zhao also teaches that a first amount of radiation energy is applied to the portion of the sinterable material by a pre-fusing operation (i.e., preheating), and is thereafter fused with a second amount of radiation, but does not expressly state or require these different amounts of radiation to come from distinctly different radiation sources. However, Figure 3 and column 14, lines 11-46 of Prasad teach first and second radiation sources 360a and 360b that may be carried on a multidirectional movable carriage with fluid jet pens 335, 336, wherein these first and second fluid jet pens can be configured respectively configured to print fusing agent and detailing agent (i.e., a plurality of printheads). Column 14, line 50 – column 15, line 26 further teaches that the fusing lamps 360a and 360b are typically different types of energy sources and amount of energy applied, and that these fusing radiation sources or lamps can include infrared lamps and halogen lamps, for example. Column 15, lines 2-6 also teaches that an overhead heating source 386 (heating lamps) may be used to heat the material to a printing temperature. It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the three-dimensional printer of Zhao with a plurality of radiation sources in order to preheat and thermally activate the printed materials to suitable printing temperatures and fusing temperatures as desired by Prasad.

Claims 2, 3, 11, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2018/0015663) and Prasad et al. as applied to claims 1 and 10 above, and further in view of SpecBright UV LED Arealights. High-Intensity UV LED illumination designed with vision in mind. 17.10.2006 (Applicant’s IDS, 10/25/2019, hereinafter “SpecBright”). 
Regarding claim 2, Zhao does not expressly teach wherein the ultraviolet light emitting diode energy source is to emit ultraviolet electromagnetic energy having a spectral width of about 5 nm to about 50 nm. However, SpecBright teaches the ultraviolet light emitting diode energy source is to emit ultraviolet electromagnetic energy having a spectral width of about 5 nm to about 50 nm (25 nm, p.2). The references as combined are analogous in the field of irradiance for UV curing of inks and epoxies, among others. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to have the spectral width of 25 nm in order to obtain the high irradiance required in UV curing of inks as desired by SpecBright (p.2).
Regarding claim 3, Zhao does not expressly teach wherein the ultraviolet light emitting diode energy source is to emit electromagnetic energy having a maximum intensity at a wavelength between about 385 nm to about 405 nm. However, SpecBright teaches that the ultraviolet light emitting diode energy source is to emit electromagnetic energy having a maximum intensity at a wavelength between about 385 nm to about 405 nm. (370 nm, 395 nm, p.2). The references as combined are analogous in the field of irradiance for UV curing of inks and epoxies, among others. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to have the maximum intensity at wavelength between 200 nm to 405 nm in order to obtain the high irradiance required in UV curing of inks as desired by SpecBright (p.1).
Regarding claim 11, Zhao teaches wherein heating the liquid using an ultraviolet light emitting diode energy source comprises irradiating at least a portion of the layer of particulate material with ultraviolet electromagnetic energy ([0025]-[0027], [0046]-[0069]; FIGS. 1, 6a-6f), but does not expressly teach a spectral width of about 5 nm to about 50 nm. However, SpecBright teaches the ultraviolet light emitting diode energy source is to emit ultraviolet electromagnetic energy having a spectral width of about 5 nm to about 50 nm (25 nm, p.2). The references as combined are analogous in the field of irradiance for UV curing of inks and epoxies, among others. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to have the spectral width of 25 nm in order to obtain the high irradiance required in UV curing of inks as desired by SpecBright (p.2).
Regarding claim 12, Zhao does not expressly teach wherein the ultraviolet light emitting diode energy source is to emit electromagnetic energy having a maximum intensity at a wavelength between about 200 nm to about 405 nm. However, SpecBright teaches that the ultraviolet light emitting diode energy source is to emit electromagnetic energy having a maximum intensity at a wavelength between about 385 nm to about 405 nm. (370 nm, 395 nm, p.2). The references as combined are analogous in the field of irradiance for UV curing of inks and epoxies, among others. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to have the maximum intensity at wavelength between 200 nm to 405 nm in order to obtain the high irradiance required in UV curing of inks as desired by SpecBright (p.1).
Regarding claim 16, notwithstanding that Zhao teaches that the choice of specific wavelengths of the maximum intensity of emission of a source of UV radiation is associated with the choice of binding fluid/material, which should have an adsorption maximum in the same wavelength range ([0025]), Zhao does not expressly teach the emitted electromagnetic energy source having a maximum intensity at a wavelength between about 200 nm to about 405 nm. However, SpecBright teaches the emitted electromagnetic energy source having a maximum intensity at a wavelength between about 200 nm to about 405 nm (370 nm, 395 nm, p.2). The references as combined are analogous in the field of irradiance for UV curing of inks and epoxies, among others. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to have the peak wavelength between 200 nm to 405 nm in order to obtain the high irradiance required in UV curing of inks as desired by SpecBright (p.1).

Claims 6, 7, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao and Prasad as applied to claim 1 above, and further in view of Kabalnov et al. (US 2018/0015664).
Regarding claim 6, Zhao does not expressly teach wherein the first liquid deposited by the first printhead is white. However, Kabalnov teaches wherein the first liquid deposited by the first printhead is white (white ink, [0052]-[0054]). The references as combined are analogous in the field of additive manufacturing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to have the first layer deposited be white ink order to obtain a multilayered object having several layers with different colored ink in each successive layer as desired by Kabalnov ([0052]-[0054]).
Regarding claim 7, the references as combined do not teach the apparatus further comprising a third printhead, wherein the controller is to cause the third printhead to deposit a third liquid which absorbs ultraviolet radiation emitted by the ultraviolet light emitting diode energy source onto the layer of particulate material, after the second printhead deposits the second liquid. However, Kabalnov teaches the apparatus further comprising a third printhead, wherein the controller is to cause the third printhead to deposit a third liquid which absorbs ultraviolet radiation emitted by the ultraviolet light emitting diode energy source onto the layer of particulate material, after the second printhead deposits the second liquid ([0052]-[0054], FIGS. 2a-2d). The references as combined are analogous in the field of additive manufacturing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to incorporate a third printhead in order to obtain a multilayered object having several layers with different colored ink in each successive layer as desired by Kabalnov ([0052]-[0054]).
Regarding claims 17 and 18, Examiner notes that the color of the dye represents a material worked upon and does not add patentable weight to the claim. Nevertheless, Zhao does not expressly teach wherein the liquid deposited by the printheads is white, cyan, magenta, yellow, and black. However, Kabalnov teaches wherein the colored ink deposited is white, cyan, magenta, yellow, and black (white ink, [0052]-[0055]). The references as combined are analogous in the field of additive manufacturing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to have the first layer deposited be white ink order to obtain a multilayered object having several layers with different colored ink in each successive layer as desired by Kabalnov ([0052]-[0054]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao and Prasad et al. as applied to claim 1 above, and further in view of Stadlmann (US 2019/0084230)
Regarding claim 9, the references as combined do not teach the limitation wherein the first ultraviolet light emitting diode energy source has a first peak wavelength and the second ultraviolet light emitting diode energy source has a second peak wavelength, the first peak wavelength and the second peak wavelength being different to each other. Stadlmann teaches a plurality of light sources for use on photosensitive materials that have a plurality of radiation sources such as, for example, a plurality of LEDs with different wavelengths and radiation behaviors so that an entire wavelength range of, for example, 365 nm to 405 nm can be covered and/or selectively addressed ([0007]). It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the additive manufacturing apparatus of Zhao with the plurality of LEDs each representing different wavelengths so that an entire wavelength range can be covered and/or selectively addressed as desired by Stadlmann.

Response to Arguments
Applicant first argues on page 9 of the Remarks, that “Zhao has not been shown to teach or suggest the claimed apparatus to ‘preheat at least a portion of the layer of particulate material, after [a first] liquid has been deposited onto the layer of particulate material; and cause the second printhead to deposit the colorant of the desired coloring on the preheated portion of the layer of particulate material.’” (Claim 1). SpecBright also does not teach or suggest this subject matter and was cited merely for the wavelengths in which a UV-LED might operate. (Action, p. 4).” 
This position is incorrect in view of paragraph [0038] of Zhao below, which teaches preheating:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

With respect to claims 10 and 15, Applicant thereafter makes the cursory contention on pages 10-11 of the Remarks that the combination of references do not teach the highlighted subject matter (i.e., newly amended claim limitations). These amended limitations are respectively addressed in the new § 103 rejection above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645. The examiner can normally be reached Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Evan Hulting/
Examiner, Art Unit 1745

/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745